Case 3:20-cv-00516-VAB Document 168-7 Filed 03/11/21 Page 1 of 31




 EXHIBIT G
                    Case Case
                         3:20-cv-00516-VAB
                               20-10940-LSS Document
                                             Doc 585 168-7
                                                      Filed 12/10/20
                                                             Filed 03/11/21
                                                                       Page Page
                                                                            1 of 302 of 31




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE
         ---------------------------------------------------------x
                                                                  :
         In re                                                    : Chapter 11
                                                                  :
         ALPHA ENTERTAINMENT LLC,                                 : Case No. 20-10940 (LSS)
                                                                  :
                           Debtor.   1                            :
                                                                  : Ref. Docket Nos. 434, 435, 496, 503, 504, 507, 543 & 583
         ---------------------------------------------------------x

                       NOTICE OF FILING OF REVISED PLAN SUPPLEMENT FOR THE
                    2nd AMENDED CHAPTER 11 PLAN OF ALPHA ENTERTAINMENT LLC

                PLEASE TAKE NOTICE that, on September 30, 2020, the above-captioned debtor and
         debtor in possession (the “Debtor”) filed the (i) Chapter 11 Plan of Alpha Entertainment LLC
         [Docket No. 434] and (ii) Disclosure Statement for the Chapter 11 Plan of Alpha Entertainment
         LLC [Docket No. 435] with the United States Bankruptcy Court for the District of Delaware (the
         “Bankruptcy Court”).

                 PLEASE TAKE FURTHER NOTICE that, on November 2, 2020, the Debtor filed the
               st
         (i) 1 Amended Chapter 11 Plan of Alpha Entertainment LLC [Docket No. 496] and
         (ii) Disclosure Statement for the 1st Amended Chapter 11 Plan of Alpha Entertainment LLC
         [Docket No. 503] (as modified in Docket No. 504 and as may be amended, modified, or
         supplemented from time to time, the “Disclosure Statement”). On November 4, 2020, the
         Bankruptcy Court entered an order approving, among other things, the adequacy of the Disclosure
         Statement [Docket No. 507].

                PLEASE TAKE FURTHER NOTICE that, on November 24, 2020, the Debtor filed the
         Notice of Filing of Plan Supplement for the 1st Amended Chapter 11 Plan of Alpha Entertainment
         LLC [Docket No. 543] (the “Plan Supplement”).

                PLEASE TAKE FURTHER NOTICE that, on December 10, 2020, the Debtor filed the
         2nd Amended Chapter 11 Plan of Alpha Entertainment LLC [Docket No. 583] (as may be amended,
         modified, or supplemented from time to time, the “Plan”).

                 PLEASE TAKE FURTHER NOTICE that the Debtor has revised Exhibit A originally
         included in the Plan Supplement. As such, the Debtor hereby submits this revised plan supplement
         (the “Revised Plan Supplement”), consisting of the following documents, each as may be
         amended, modified, or supplemented from time to time by the Debtor in accordance with the Plan
         as set forth below:




         1
           The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is
         600 Steamboat Road, Suite 105, Greenwich, CT 06830.
27436009.2
                  Case Case
                       3:20-cv-00516-VAB
                             20-10940-LSS Document
                                           Doc 585 168-7
                                                    Filed 12/10/20
                                                           Filed 03/11/21
                                                                     Page Page
                                                                          2 of 303 of 31




                      Exhibit                               Plan Supplement Document

                        A               Plan Administrator Agreement

                        B               Plan Administrator Agreement – Blackline

                        C               Amended Operating Agreement2


                 PLEASE TAKE FURTHER NOTICE that, subject to the terms and conditions of the
         Plan, the Debtor reserves all rights to amend, revise, or supplement this Revised Plan Supplement,
         and any of the documents and designations contained herein, at any time before the Effective Date
         of the Plan, or any such other date as may be provided for by the Plan or by order of the Bankruptcy
         Court.

                 PLEASE TAKE FURTHER NOTICE THAT a hearing (the “Confirmation Hearing”)
         to consider, among other things, confirmation of the Plan, shall be held on December 11, 2020 at
         10:00 a.m. (ET) before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge,
         at the United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,
         Courtroom 2, Wilmington, Delaware 19801. The Confirmation Hearing may be adjourned from
         time to time by the Court or the Debtor without further notice other than by such adjournment
         being announced in open court or by a notice of adjournment filed with the Court and served on
         other parties entitled to notice.

             Dated:   December 10, 2020             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                      Wilmington, Delaware
                                                    /s/ Shane M. Reil
                                                    Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                                    Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                    Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                    Shane M. Reil (No. 6195) (sreil@ycst.com)
                                                    Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                                    1000 N. King Street
                                                    Rodney Square
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253

                                                    Counsel to the Debtor and Debtor in Possession




         2
           For the avoidance of doubt, no changes have been made to the form of Amended Operating Agreement that was
         included with the original Plan Supplement.
27436009.2
                                                             2
             Case Case
                  3:20-cv-00516-VAB
                        20-10940-LSS Document
                                      Doc 585 168-7
                                               Filed 12/10/20
                                                      Filed 03/11/21
                                                                Page Page
                                                                     3 of 304 of 31




                                          EXHIBIT A

                                 Plan Administrator Agreement




27436009.2
        Case Case
             3:20-cv-00516-VAB
                   20-10940-LSS Document
                                 Doc 585 168-7
                                          Filed 12/10/20
                                                 Filed 03/11/21
                                                           Page Page
                                                                4 of 305 of 31




                              PLAN ADMINISTRATOR AGREEMENT

       This Plan Administrator Agreement (the “Agreement”), effective as of the [_] day of
[__________], 2020, by and between Alpha Entertainment LLC (the “Company” or the
“Debtor”) and Peter Hurwitz (or any successor, the “Plan Administrator”) for the purpose of
providing plan administrator services to the Debtor, including administering, liquidating, or
otherwise resolving the assets of the Debtor, and carrying out those duties authorized and set
forth more fully herein and in accordance with the terms of the Plan (as defined below). This
Agreement sets forth, among other things, the scope of such services (collectively, the
“Services”), and the terms of compensation for those Services.

                                                ARTICLE 1
                                              Scope of Services

        The Plan Administrator will provide the Services pursuant to the 2nd Amended Chapter
11 Plan of Alpha Entertainment LLC [Docket No. 566] (as may be amended, modified and
supplemented from time to time, the “Plan”)1 and the order confirming the Plan, dated as of
[___________], 2020 (the “Confirmation Order”) entered by the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”) in the Company’s chapter 11 bankruptcy
case, Case No. 20-10940 (LSS) (the “Chapter 11 Case”):

        (a)    General Plan Administrator Functions. In connection with this engagement, the
Plan Administrator shall act as plan administrator for the Company’s chapter 11 bankruptcy
estate (the “Estate”). The Plan Administrator shall devote such time to the performance of the
Services hereunder as the Plan Administrator determines reasonable and appropriate in the Plan
Administrator’s discretion.     The Plan Administrator hereby accepts employment and
appointment as the Plan Administrator.

       (b)    Plan Administrator as a Fiduciary. From and after the Effective Date, the Plan
Administrator shall be a fiduciary of the Estate and the Post-Effective Date Debtor. The Plan
Administrator shall perform the Plan Administrator’s obligations consistent with the Plan, the
Confirmation Order, this Agreement and applicable orders of the Bankruptcy Court.

       (c)    Duties, Power, and Rights. From and after the Effective Date,2 the Plan
Administrator shall have all duties, powers and rights set forth herein, in the Plan, and the
Confirmation Order, including, but not limited to, the following activities:

                 (i)   taking all steps and executing all instruments and documents necessary to
         make Distributions to Holders of Allowed Claims and to perform the duties assigned to
         the Plan Administrator under the Plan or hereunder;

                  (ii)     complying with the Plan and the obligations thereunder;


1
    Capitalized terms used and not defined herein shall have the meaning ascribed to them in the Plan.
2
    For the avoidance of doubt, the Plan Administrator shall have no duties until the occurrence of the Effective
    Date. If the Plan is withdrawn or otherwise abandoned prior to the occurrence of the Effective Date, there will
    be no Plan Administrator appointed.
       Case Case
            3:20-cv-00516-VAB
                  20-10940-LSS Document
                                Doc 585 168-7
                                         Filed 12/10/20
                                                Filed 03/11/21
                                                          Page Page
                                                               5 of 306 of 31




                (iii) employing, retaining or replacing professionals to represent him or her
        with respect to his or her responsibilities;

                (iv)   objecting to Claims as provided in the Plan, and prosecute such
        objections;

                (v)      compromising and settling any issue or dispute regarding the amount,
        validity, priority, treatment or allowance of any Claim;

                (vi)    establishing, funding, replenishing or releasing any reserves as provided
        in the Plan, as applicable;

               (vii) exercising such other powers as may be vested in the Plan Administrator
        pursuant to the Plan, hereunder or any other order of the Bankruptcy Court, including
        the Confirmation Order, or otherwise acting on behalf of and for the Debtor and the
        Post-Effective Date Debtor from and after the Effective Date;

                (viii) filing applicable tax returns for the Debtor;

                (ix)   liquidating any of the Assets;

               (x)    prosecuting, compromising, resolving or withdrawing any of the Retained
        Causes of Action;

               (xi)    establishing, funding, replenishing or releasing the Professional Fee
        Reserve as set forth in Section 11.2 of the Plan;

               (xii) paying any fees due to the United States Trustee in connection with the
        Chapter 11 Case pursuant to section 1930(a)(6) of the Bankruptcy Code;

              (xiii) executing all documents appropriate to carry out the Plan Administrator’s
        powers and duties enumerated in the Plan, Confirmation Order, and this Agreement;

               (xiv) preparing and filing post-confirmation reports pursuant to the Bankruptcy
        Code, Bankruptcy Rules, and Local Bankruptcy Rules; and

                (xv) taking such further actions as the Plan Administrator deems necessary to
        effectuate the provisions of the Plan.

                                       ARTICLE 2
                                  Compensation and Staffing

       (a)     The Plan Administrator will be paid by the Estate and the Post-Effective Date
Debtor for the Services at the fixed monthly rate of $17,500 per month for the 12-month period
commencing on the Effective Date, following which the fixed monthly rate shall adjust to
$15,000 per month (the “Monthly Compensation”). The Monthly Compensation shall be
payable by the Post-Effective Date Debtor on a monthly basis in advance not later than the first
business day of each month.


                                                 2
       Case Case
            3:20-cv-00516-VAB
                  20-10940-LSS Document
                                Doc 585 168-7
                                         Filed 12/10/20
                                                Filed 03/11/21
                                                          Page Page
                                                               6 of 307 of 31




        (b)     In addition the to the Monthly Compensation, the Plan Administrator will be
entitled to receive 5% of any cash recovered by the Post-Effective Date Debtor on and after the
Effective Date (excluding the Cash in the Estate as of the Effective Date) (the “Additional
Compensation”, and together with the Monthly Compensation, the “Compensation”). The
Additional Compensation, if any, shall be payable upon recovery of any cash by the Post-
Effective Date Debtor.

        (c)    Both the Plan Administrator and the Debtor acknowledge that the Compensation
is within industry and market rates and has been negotiated to reflect the facts specific to this
engagement. As such, the Debtor believes that the Compensation is reasonable in light of the
Services requested.

                                         ARTICLE 3
                               Retention of Counsel and Agents

        The Plan Administrator may hire counsel to advise the Plan Administrator in connection
with the Plan Administrator’s duties, powers and rights under this Agreement and may hire such
additional attorneys, financial advisors, accountants and other professionals as may be required
or appropriate in connection with the Plan Administrator’s duties herein and pay reasonable
compensation to such advisors in accordance with the provisions set forth herein and in the Plan.
The Plan Administrator shall be entitled to retain professionals in the Plan Administrator’s sole
discretion without the need for further Bankruptcy Court approval, including any professionals
employed by the Debtor or the Committee in the Chapter 11 Case. The provision of services by
a professional to the Debtor or the Committee shall not disqualify such professional from
employment by the Plan Administrator.

        Any professionals retained by the Plan Administrator shall be entitled to reasonable
compensation for services rendered and reimbursement of reasonable expenses incurred. The
payment of the fees, costs and expenses of the Plan Administrator and its retained professionals
shall be made in the ordinary course of business and shall not be subject to the approval of the
Bankruptcy Court; provided, however, that any disputes related to such fees, costs and expenses
shall be brought before the Bankruptcy Court. Any successor Plan Administrator shall receive
such reasonable compensation as may be approved by the Bankruptcy Court.

                                         ARTICLE 4
                                Service of Plan Administrator

        The Plan Administrator shall serve until (a) the termination of this Agreement, (b) the
Plan Administrator is removed for cause, or (c) the Plan Administrator resigns or is otherwise
discharged; provided, however, that if the Plan Administrator resigns, the Plan Administrator
shall continue to serve until a new Plan Administrator begins to serve.

       For purposes of this Agreement, the term “for cause” shall include, but not be limited to:

       (a)     A finding by the Bankruptcy Court that the Plan Administrator materially
breached this Agreement;



                                                3
       Case Case
            3:20-cv-00516-VAB
                  20-10940-LSS Document
                                Doc 585 168-7
                                         Filed 12/10/20
                                                Filed 03/11/21
                                                          Page Page
                                                               7 of 308 of 31




      (b)     The arrest or conviction (or plea of guilty or nolo contendere) of the Plan
Administrator for any felony, or other crime involving dishonesty or moral turpitude;

      (c)     A finding by the Bankruptcy Court that the Plan Administrator engaged in willful
misconduct, or was grossly negligent, in the performance of the Plan Administrator’s duties;

       (d)     A material and direct conflict of interest not specifically waived in advance by the
Debtor; or

       (e)      Unauthorized use or disclosure of confidential information that belongs to the
Debtor, its customers or employees.

                                         ARTICLE 5
                    Reporting; Dissolution and Cancellation of the Debtor

        On or before the tenth (10th) of every month following the end of each calendar quarter
(or the next Business Day to the extent the tenth of the month falls on the weekend or a federal
holiday) until such time as the Chapter 11 Case is closed, the Plan Administrator shall file a
written report with the Bankruptcy Court for the immediately preceding calendar quarter
providing a general update with respect to, among other things, the (i) status of the
administration and liquidation of the Assets; (ii) assets, liabilities and transfers of the Estate,
including without limitation, all cash receipts and disbursements (whether related to the Plan or
otherwise) received and made, as applicable, during the preceding calendar quarter, including
disbursements to the Plan Administrator and the Plan Administrator’s professionals on account
of fees incurred and reimbursement of expenses in furtherance of their duties hereunder and the
Plan; (iii) dispositions of Assets during the preceding calendar quarter and efforts related thereto;
and (iv) wind down of the Estate.

        On the Effective Date, the Plan Administrator shall be the sole member of the
Post-Effective Date Debtor and appointed to manage the Post-Effective Date Debtor, in
accordance with the Amended Operating Agreement, the Plan, and this Agreement. Following
the implementation of the Plan, the administration and distribution of the Debtor’s Assets in
accordance with the terms of the Plan, and the winding down of the Post-Effective Date Debtor’s
affairs, without the need for any further order or action of the Bankruptcy Court, the
Post-Effective Date Debtor will be dissolved and its affairs will be wound up in accordance with
Delaware law. The Plan Administrator is authorized to take all actions reasonably necessary to
dissolve the Post-Effective Date Debtor, and neither the Plan Administrator nor the
Post-Effective Date Debtor shall be required to pay any taxes or fees in order to cause such
dissolution and termination of the Post-Effective Date Debtor’s existence.

                                        ARTICLE 6
                          Closing of Bankruptcy Cases: Termination

       When each of the following have occurred or will have occurred by the hearing on a
motion to close the Chapter 11 Case, the Plan Administrator shall promptly seek authority from
the Bankruptcy Court to close the Chapter 11 Case in accordance with the Bankruptcy Code and
the Bankruptcy Rules: (a) all Claims against the Estate entitled to payment under the Plan (i)


                                                 4
       Case Case
            3:20-cv-00516-VAB
                  20-10940-LSS Document
                                Doc 585 168-7
                                         Filed 12/10/20
                                                Filed 03/11/21
                                                          Page Page
                                                               8 of 309 of 31




have been satisfied or (ii) have been Disallowed by Final Order, and (b) all Assets have been
liquidated and converted into Cash (other than those assets abandoned, in the Plan
Administrator’s sole discretion), and such Cash has been distributed in accordance with the Plan,
and (c) all wind-down costs and expenses have been paid in full in Cash. Notwithstanding the
foregoing, the Plan Administrator may seek authority from the Bankruptcy Court to close the
Bankruptcy Case, prior to the requirements above being met. This Agreement shall terminate
when the Bankruptcy Court enters a final decree contemplated by section 350 of the Bankruptcy
Code and Bankruptcy Rule 3022 closing the Chapter 11 Case.

                                          ARTICLE 7
                                          No Liability

        The Plan Administrator shall have no liability whatsoever for any acts or omissions in the
Plan Administrator’s capacity as Plan Administrator to the Estate or holders of Claims against or
Equity Interests in the Debtor other than for bad faith, willful misconduct, or gross negligence of
the Plan Administrator.

                                          ARTICLE 8
                                        Indemnification

         The Debtor and the Post-Effective Date Debtor shall indemnify and hold harmless: (i) the
Plan Administrator (solely in Plan Administrator’s capacity as such); and (iii) the Plan
Administrator Professionals (collectively, the “Indemnified Parties”), with respect to any and all
liabilities, losses, damages, claims, costs and expenses arising out of or due to their post-
Effective Date actions or omissions, or consequences of such actions or omissions, taken in
connection with the Plan, this Agreement and the Confirmation Order, other than acts or
omissions, or consequences of such post-Effective Date actions or omissions, resulting from such
Indemnified Party’s bad faith, willful misconduct (including, without limitation, actual fraud) or
gross negligence. To the extent that an Indemnified Party asserts a claim for indemnification as
provided above, (i) any payment on account of such claim shall be paid solely from the Post-
Effective Date Debtor and (ii) the legal fees and related costs incurred by counsel to the Plan
Administrator in monitoring and participating in the defense of such claims giving rise to the
asserted right of indemnification shall be advanced to such Indemnified Party (and such
Indemnified Party undertakes to repay such amounts if it ultimately shall be determined that such
Indemnified Party is not entitled to be indemnified therefore) out of the Post-Effective Date
Debtor or any insurance. The provisions of this section shall remain available to and be binding
upon any former Plan Administrator or the estate of any decedent of the Plan Administrator and
shall survive the termination of this Agreement.

        The Plan Administrator shall be covered as an officer under the Post-Effective Date
Debtor’s existing director and officer liability insurance policy as an “additional named insured”
and as a “certificate holder” under each liability insurance policy of the Post-Effective Date
Debtor, and, if not covered under such policies, the Plan Administrator shall be authorized to
have an additional policy providing a comparable level of coverage purchased by the Post-
Effective Date Debtor. The provisions of this section are in the nature of contractual obligations
and no change in applicable law or the Post-Effective Date Debtor’s charter, bylaws or other
organizational documents or policies shall affect the Plan Administrator rights hereunder.


                                                5
      Case 3:20-cv-00516-VAB
           Case 20-10940-LSS Document
                              Doc 585 168-7
                                       Filed 12/10/20
                                             Filed 03/11/21
                                                        PagePage
                                                             9 of 30
                                                                   10 of 31




                                          ARTICLE 9
                                         Other Matters


        (a)    Projections; Reliance; Limitation of Duties. The Post-Effective Date Debtor
understands that the Services to be rendered may include the preparation of projections and other
forward-looking statements for use in evaluating potential transactions and settlements and that
numerous factors can affect the actual outcomes, which may materially and adversely differ from
those projections and other forward-looking statements. In addition, the Plan Administrator will
be relying on information provided by others.

       (b)     Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Delaware and the Bankruptcy Court shall have
exclusive jurisdiction in relation to any claim arising out of or related to this Agreement. THE
PLAN ADMINISTRATOR AND THE POST-EFFECTIVE DATE DEBTOR HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER IN CONTRACT, STATUTE, TORT, OR OTHERWISE) RELATING TO THIS
AGREEMENT.

        (c)    Dispute Resolution. Without permission of the Bankruptcy Court, no judicial,
administrative, arbitral or other action or proceeding shall be commenced against the Plan
Administrator in the Plan Administrator’s official capacity as such, with respect to its status,
duties, powers, acts, or omission as Plan Administrator in any forum other than the Bankruptcy
Court.

        (d)    Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction over the
Estate to the fullest extent permitted by law, including, but not limited to, for the purposes of
interpreting and implementing the provisions of the Agreement.

       (e)     Conflict with the Plan. The principal purpose of this Agreement is to aid in the
implementation of the Plan and, therefore, this Agreement incorporates and is subject to the
provisions of the Plan and the Confirmation Order. To that end, the Plan Administrator shall
have full power and authority to take any action consistent with the purposes and provisions of
the Plan and the Confirmation Order. In the event that the provisions of this Agreement are
found to be inconsistent with the provisions of the Plan or the Confirmation Order, the provisions
of the Plan or the Confirmation Order (as applicable) shall control; provided, however, that
provisions of this Agreement adopted by amendment and approved by the Bankruptcy Court
following substantial consummation (as such term is used in section 1127(b) of the Bankruptcy
Code) shall control over provisions of the Plan.

        (f)     Severability. If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable, this Agreement shall be deemed to be amended to the extent
necessary to make such provision enforceable, or, if necessary, this Agreement shall be deemed
to be amended to delete the unenforceable provision or portion thereof. In the event any
provision is deleted or amended, the remaining provisions shall remain in full force and effect.


                                                6
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              10 of 30
                                                                    11 of 31




Notwithstanding the foregoing, the parties recognize and agree that this Agreement is to be
interpreted and applied in such manner as to, as nearly as possible, give effect to the parties’
intent to all provisions hereof, including, without limitation, such provisions as may be declared
to be unenforceable.

         (g)    Assignment. No party hereto shall have the right to assign its rights hereunder, in
whole or in part without the prior written consent of the other party (other than to such party’s
affiliates or subsidiaries which shall not require such consent). This Agreement shall be binding
upon and inure to the benefit of the parties’ respective successors and permitted assigns.

        (h)    Modifications. No change, modification, extension, renewal, ratification, waiver,
or rescission of this Agreement or of any of the provisions hereof shall be binding unless it is in
writing and signed by both parties hereto. Further, no waiver or forbearance by either party
hereto with respect to any right granted to such party herein shall operate or be construed to be a
waiver or forbearance of such party’s right to exercise such right in the future.

        (i)    Notices. Notices related to or required under this Agreement must be in writing
and delivered to the below parties (collectively, the “Notice Parties,” and each a “Notice Party”)
at the mailing and/or electronic mail addresses set forth below or to such other mailing and/or
electronic mail address as a Notice Party may designate in writing. Any notice required under
this Agreement will be deemed effective upon delivery to the Notice Party to whom it is
addressed.

                 (i) if to Alpha Entertainment LLC:
                            John Brecker
                            410 Park Ave Suite 900
                            New York, NY 10022
                            E-mail: jbrecker@drivetrainllc.com

                    In each case, with copies to:
                            [●]
                            Attn: [●]
                            Email: [●]

                  (ii) if to Plan Administrator:
                            Peter Hurwitz
                            40 Half Moon Lane
                            Irvington, NY 10533
                            E-mail: Alphaplanadministrator@gmail.com

                    In each case, with copies to:
                            Greenberg Traurig, LLP
                            1000 Louisiana St., Suite 1700
                            Houston, TX 77002



                                                   7
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              11 of 30
                                                                    12 of 31




                           Attn: Shari L. Heyen
                           Email: heyens@gtlaw.com

        (j)     Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto regarding the subject matter hereof and supersedes any prior agreements (whether
written or oral) between the parties regarding the subject matter hereof. This Agreement may be
executed in any number of counterparts each of which shall be an original, but all of which
together shall constitute one and the same instrument.

                                  [Signature Page Follows]




                                              8
       Case Case
            3:20-cv-00516-VAB
                  20-10940-LSS Document
                                Doc 585 168-7
                                         Filed 12/10/20
                                                Filed 03/11/21
                                                          Page Page
                                                               12 of 30
                                                                     13 of 31




        IN WITNESS WHEREOF, the parties hereto have either executed and acknowledged this
Plan Administrator Agreement or have caused it to be executed and acknowledged on their
behalf be their duly authorized officers.

PLAN ADMINISTRATOR:                                   THE DEBTOR

                                                      ALPHA ENTERTAINMENT LLC

__________________________________                    ______________________________

Name: Peter Hurwitz                                   Name: John Brecker

                                                      Title: Independent Manager




ACTIVE 53810488v6




                                           9
             Case Case
                  3:20-cv-00516-VAB
                        20-10940-LSS Document
                                      Doc 585 168-7
                                               Filed 12/10/20
                                                      Filed 03/11/21
                                                                Page Page
                                                                     13 of 30
                                                                           14 of 31




                                          EXHIBIT B

                            Plan Administrator Agreement – Blackline




27436009.2
            Case Case
                 3:20-cv-00516-VAB
                       20-10940-LSS Document
                                     Doc 585 168-7
                                              Filed 12/10/20
                                                     Filed 03/11/21
                                                               Page Page
                                                                    14 of 30
                                                                          15 of 31

                                                                                        GT Draft 1112-2409-2020
                                                                                               Subject FRE 408
                                 PLAN ADMINISTRATOR AGREEMENT

       This Plan Administrator Agreement (the “Agreement”), effective as of the [_] day of
[__________], 2020, by and between Alpha Entertainment LLC (the “Company” or the
“Debtor”) and Peter Hurwitz (or any successor, the “Plan Administrator”) for the purpose of
providing plan administrator services to the Debtor, including administering, liquidating, or
otherwise resolving the assets of the Debtor, and carrying out those duties authorized and set
forth more fully herein and in accordance with the terms of the Plan (as defined below). This
Agreement sets forth, among other things, the scope of such services (collectively, the
“Services”), and the terms of compensation for those Services.

                                                    ARTICLE 1
                                                  Scope of Services

        The Plan Administrator will provide the Services pursuant to the 1st2nd Amended Chapter
11 Plan of Alpha Entertainment LLC [Docket No. 496566] (as may be amended, modified and
supplemented from time to time, the “Plan”)1 and the order confirming the Plan, dated as of
[___________], 2020 (the “Confirmation Order”) entered by the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”) in the Company’s chapter 11 bankruptcy
case, Case No. 20-10940 (LSS) (the “Chapter 11 Case”):

        (a)    General Plan Administrator Functions. In connection with this engagement, the
Plan Administrator shall act as plan administrator for the Company’s chapter 11 bankruptcy
estate (the “Estate”). The Plan Administrator shall devote such time to the performance of the
Services hereunder as the Plan Administrator determines reasonable and appropriate in the Plan
Administrator’s discretion. The Plan Administrator hereby accepts employment and appointment
as the Plan Administrator.

       (b)    Plan Administrator as a Fiduciary. From and after the Effective Date, the Plan
Administrator shall be a fiduciary of the Estate and the Post-Effective Date Debtor. The Plan
Administrator shall perform the Plan Administrator’s obligations consistent with the Plan, the
Confirmation Order, this Agreement and applicable orders of the Bankruptcy Court.

       (c)    Duties, Power, and Rights. From and after the Effective Date,2 the Plan
Administrator shall have all duties, powers and rights set forth herein, in the Plan, and the
Confirmation Order, including, but not limited to, the following activities:

                    (i)  taking all steps and executing all instruments and documents necessary to
            make Distributions to Holders of Allowed Claims and to perform the duties assigned to
            the Plan Administrator under the Plan or hereunder;

                     (ii)    complying with the Plan and the obligations thereunder;


1
      Capitalized terms used and not defined herein shall have the meaning ascribed to them in the Plan.
2
       For the avoidance of doubt, the Plan Administrator shall have no duties until the occurrence of the Effective Date.
    If the Plan is withdrawn or otherwise abandoned prior to the occurrence of the Effective Date, there will be no Plan
    Administrator appointed.
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              15 of 30
                                                                    16 of 31


GT Draft 1112/249/2020
                                                                            Subject to FRE 408

                (iii) employing, retaining or replacing professionals to represent him or her
        with respect to his or her responsibilities;

               (iv)   objecting to Claims as provided in the Plan, and prosecute such objections;

                (v) compromising and settling any issue or dispute regarding the amount,
        validity, priority, treatment or allowance of any Claim;

                (vi) establishing, funding, replenishing or releasing any reserves as provided in
        the Plan, as applicable;

               (vii) exercising such other powers as may be vested in the Plan Administrator
        pursuant to the Plan, hereunder or any other order of the Bankruptcy Court, including the
        Confirmation Order, or otherwise acting on behalf of and for the Debtor and the
        Post-Effective Date Debtor from and after the Effective Date;

               (viii) filing applicable tax returns for the Debtor;

               (ix)   liquidating any of the Assets;

               (x) prosecuting, compromising, resolving or withdrawing any of the Retained
        Causes of Action;

               (xi) establishing, funding, replenishing or releasing the Professional Fee
        Reserve as set forth in Section 11.2 of the Plan;

               (xii) paying any fees due to the United States Trustee in connection with the
        Chapter 11 Case pursuant to section 1930(a)(6) of the Bankruptcy Code;

              (xiii) executing all documents appropriate to carry out the Plan Administrator’s
        powers and duties enumerated in the Plan, Confirmation Order, and this Agreement;

               (xiv) preparing and filing post-confirmation reports pursuant to the Bankruptcy
        Code, Bankruptcy Rules, and Local Bankruptcy Rules; and

                (xv) taking such further actions as the Plan Administrator deems necessary to
        effectuate the provisions of the Plan.

                                       ARTICLE 2
                                  Compensation and Staffing

        (a)    The Plan Administrator will be paid by the Estate and the Post-Effective Date
Debtor for the Services at the fixed monthly rate of $17,500 per month for the 12-month period
commencing on the Effective Date, following which the fixed monthly rate shall adjust to
$15,000 per month (the “Monthly Compensation”). The Monthly Compensation shall be payable
by the Post-Effective Date Debtor on a monthly basis in advance not later than the first business
day of each month.


                                                 2
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              16 of 30
                                                                    17 of 31


GT Draft 1112/249/2020
                                                                            Subject to FRE 408

        (b)     In addition the to the Monthly Compensation, the Plan Administrator will be
entitled to receive 5% of each of (i) any cash recovered by the Post-Effective Date Debtor on and
after the Effective Date (excluding the Cash in the Estate as of the Effective Date), and (ii)
following the Effective Date, any reduction in the asserted amount of a General Unsecured
Claim (the “Additional Compensation”, and together with the Monthly Compensation, the
“Compensation”). The Additional Compensation, if any, shall be payable upon recovery of any
cash by the Post-Effective Date Debtor.

        (c)    Both the Plan Administrator and the Debtor acknowledge that the Compensation
is within industry and market rates and has been negotiated to reflect the facts specific to this
engagement. As such, the Debtor believes that the Compensation is reasonable in light of the
Services requested.

       (d)    The Plan Administrator will bill for its Compensation and out-of-pocket
expenses no less frequently than on a monthly basis by providing an invoice summarizing
the number of hours worked and expenses incurred. Upon receipt of such invoice, the
Post-Effective Date Debtor shall promptly remit in full, the payment of such fees and
expenses.

                                         ARTICLE 3
                               Retention of Counsel and Agents

        The Plan Administrator may hire counsel to advise the Plan Administrator in connection
with the Plan Administrator’s duties, powers and rights under this Agreement and may hire such
additional attorneys, financial advisors, accountants and other professionals as may be required
or appropriate in connection with the Plan Administrator’s duties herein and pay reasonable
compensation to such advisors in accordance with the provisions set forth herein and in the Plan.
The Plan Administrator shall be entitled to retain professionals in the Plan Administrator’s sole
discretion without the need for further Bankruptcy Court approval, including any professionals
employed by the Debtor or the Committee in the Chapter 11 Case. The provision of services by a
professional to the Debtor or the Committee shall not disqualify such professional from
employment by the Plan Administrator.

        Any professionals retained by the Plan Administrator shall be entitled to reasonable
compensation for services rendered and reimbursement of reasonable expenses incurred. The
payment of the fees, costs and expenses of the Plan Administrator and its retained professionals
shall be made in the ordinary course of business and shall not be subject to the approval of the
Bankruptcy Court; provided, however, that any disputes related to such fees, costs and expenses
shall be brought before the Bankruptcy Court. Any successor Plan Administrator shall receive
such reasonable compensation as may be approved by the Bankruptcy Court.

                                         ARTICLE 4
                                Service of Plan Administrator

      The Plan Administrator shall serve until (a) the termination of this Agreement, (b) the
Plan Administrator is removed for cause, or (c) the Plan Administrator resigns or is otherwise


                                                3
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              17 of 30
                                                                    18 of 31


GT Draft 1112/249/2020
                                                                                Subject to FRE 408

discharged; provided, however, that if the Plan Administrator resigns, the Plan Administrator
shall continue to serve until a new Plan Administrator begins to serve.

       For purposes of this Agreement, the term “for cause” shall include, but not be limited to:

       (a)     A finding by the Bankruptcy Court that the Plan Administrator materially
breached this Agreement;

      (b)     The arrest or conviction (or plea of guilty or nolo contendere) of the Plan
Administrator for any felony, or other crime involving dishonesty or moral turpitude;

      (c)     A finding by the Bankruptcy Court that the Plan Administrator engaged in willful
misconduct, or was grossly negligent, in the performance of the Plan Administrator’s duties;

       (d)     A material and direct conflict of interest not specifically waived in advance by the
Debtor; or

       (e)      Unauthorized use or disclosure of confidential information that belongs to the
Debtor, its customers or employees.

                                         ARTICLE 5
                    Reporting; Dissolution and Cancellation of the Debtor

        On or before the tenth (10th) of every month following the end of each calendar quarter
(or the next Business Day to the extent the tenth of the month falls on the weekend or a federal
holiday) until such time as the Chapter 11 Case is closed, the Plan Administrator shall file a
written report with the Bankruptcy Court for the immediately preceding calendar quarter
providing a general update with respect to, among other things, the (i) status of the administration
and liquidation of the Assets; (ii) assets, liabilities and transfers of the Estate, including without
limitation, all cash receipts and disbursements (whether related to the Plan or otherwise) received
and made, as applicable, during the preceding calendar quarter, including disbursements to the
Plan Administrator and the Plan Administrator’s professionals on account of fees incurred and
reimbursement of expenses in furtherance of their duties hereunder and the Plan; (iii)
dispositions of Assets during the preceding calendar quarter and efforts related thereto; and (iv)
wind down of the Estate.

        On the Effective Date, the Plan Administrator shall be the sole member of the
Post-Effective Date Debtor and appointed to manage the Post-Effective Date Debtor, in
accordance with the Amended Operating Agreement, the Plan, and this Agreement. Following
the implementation of the Plan, the administration and distribution of the Debtor’s Assets in
accordance with the terms of the Plan, and the winding down of the Post-Effective Date Debtor’s
affairs, without the need for any further order or action of the Bankruptcy Court, the
Post-Effective Date Debtor will be dissolved and its affairs will be wound up in accordance with
Delaware law. The Plan Administrator is authorized to take all actions reasonably necessary to
dissolve the Post-Effective Date Debtor, and neither the Plan Administrator nor the



                                                  4
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              18 of 30
                                                                    19 of 31


GT Draft 1112/249/2020
                                                                             Subject to FRE 408

Post-Effective Date Debtor shall be required to pay any taxes or fees in order to cause such
dissolution and termination of the Post-Effective Date Debtor’s existence.

                                        ARTICLE 6
                          Closing of Bankruptcy Cases: Termination

        When each of the following have occurred or will have occurred by the hearing on a
motion to close the Chapter 11 Case, the Plan Administrator shall promptly seek authority from
the Bankruptcy Court to close the Chapter 11 Case in accordance with the Bankruptcy Code and
the Bankruptcy Rules: (a) all Claims against the Estate entitled to payment under the Plan (i)
have been satisfied or (ii) have been Disallowed by Final Order, and (b) all Assets have been
liquidated and converted into Cash (other than those assets abandoned, in the Plan
Administrator’s sole discretion), and such Cash has been distributed in accordance with the Plan,
and (c) all wind-down costs and expenses have been paid in full in Cash. Notwithstanding the
foregoing, the Plan Administrator may seek authority from the Bankruptcy Court to close the
Bankruptcy Case, prior to the requirements above being met. This Agreement shall terminate
when the Bankruptcy Court enters a final decree contemplated by section 350 of the Bankruptcy
Code and Bankruptcy Rule 3022 closing the Chapter 11 Case.

                                          ARTICLE 7
                                          No Liability

        The Plan Administrator shall have no liability whatsoever for any acts or omissions in the
Plan Administrator’s capacity as Plan Administrator to the Estate or holders of Claims against or
Equity Interests in the Debtor other than for bad faith, willful misconduct, or gross negligence of
the Plan Administrator.

                                          ARTICLE 8
                                        Indemnification

         The Debtor and the Post-Effective Date Debtor shall indemnify and hold harmless: (i) the
Plan Administrator (solely in Plan Administrator’s capacity as such); and (iii) the Plan
Administrator Professionals (collectively, the “Indemnified Parties”), with respect to any and all
liabilities, losses, damages, claims, costs and expenses arising out of or due to their
post-Effective Date actions or omissions, or consequences of such actions or omissions, taken in
connection with the Plan, this Agreement and the Confirmation Order, other than acts or
omissions, or consequences of such post-Effective Date actions or omissions, resulting from such
Indemnified Party’s bad faith, willful misconduct (including, without limitation, actual fraud) or
gross negligence. To the extent that an Indemnified Party asserts a claim for indemnification as
provided above, (i) any payment on account of such claim shall be paid solely from the
Post-Effective Date Debtor and (ii) the legal fees and related costs incurred by counsel to the
Plan Administrator in monitoring and participating in the defense of such claims giving rise to
the asserted right of indemnification shall be advanced to such Indemnified Party (and such
Indemnified Party undertakes to repay such amounts if it ultimately shall be determined that such
Indemnified Party is not entitled to be indemnified therefore) out of the Post-Effective Date
Debtor or any insurance. The provisions of this section shall remain available to and be binding


                                                 5
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              19 of 30
                                                                    20 of 31


GT Draft 1112/249/2020
                                                                             Subject to FRE 408

upon any former Plan Administrator or the estate of any decedent of the Plan Administrator and
shall survive the termination of this Agreement.

        The Plan Administrator shall be covered as an officer under the Post-Effective Date
Debtor’s existing director and officer liability insurance policy as an “additional named insured”
and as a “certificate holder” under each liability insurance policy of the Post-Effective Date
Debtor, and, if not covered under such policies, the Plan Administrator shall be authorized to
have an additional policy providing a comparable level of coverage purchased by the
Post-Effective Date Debtor. The provisions of this section are in the nature of contractual
obligations and no change in applicable law or the Post-Effective Date Debtor’s charter, bylaws
or other organizational documents or policies shall affect the Plan Administrator rights
hereunder.

                                          ARTICLE 9
                                         Other Matters


        (a)    Projections; Reliance; Limitation of Duties. The Post-Effective Date Debtor
understands that the Services to be rendered may include the preparation of projections and other
forward-looking statements for use in evaluating potential transactions and settlements and that
numerous factors can affect the actual outcomes, which may materially and adversely differ from
those projections and other forward-looking statements. In addition, the Plan Administrator will
be relying on information provided by others.

       (b)     Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Delaware and the Bankruptcy Court shall have
exclusive jurisdiction in relation to any claim arising out of or related to this Agreement. THE
PLAN ADMINISTRATOR AND THE POST-EFFECTIVE DATE DEBTOR HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER IN CONTRACT, STATUTE, TORT, OR OTHERWISE) RELATING TO THIS
AGREEMENT.

        (c)    Dispute Resolution. Without permission of the Bankruptcy Court, no judicial,
administrative, arbitral or other action or proceeding shall be commenced against the Plan
Administrator in the Plan Administrator’s official capacity as such, with respect to its status,
duties, powers, acts, or omission as Plan Administrator in any forum other than the Bankruptcy
Court.

        (d)    Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction over the
Estate to the fullest extent permitted by law, including, but not limited to, for the purposes of
interpreting and implementing the provisions of the Agreement.

       (e)     Conflict with the Plan. The principal purpose of this Agreement is to aid in the
implementation of the Plan and, therefore, this Agreement incorporates and is subject to the
provisions of the Plan and the Confirmation Order. To that end, the Plan Administrator shall


                                                6
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              20 of 30
                                                                    21 of 31


GT Draft 1112/249/2020
                                                                             Subject to FRE 408

have full power and authority to take any action consistent with the purposes and provisions of
the Plan and the Confirmation Order. In the event that the provisions of this Agreement are
found to be inconsistent with the provisions of the Plan or the Confirmation Order, the provisions
of the Plan or the Confirmation Order (as applicable) shall control; provided, however, that
provisions of this Agreement adopted by amendment and approved by the Bankruptcy Court
following substantial consummation (as such term is used in section 1127(b) of the Bankruptcy
Code) shall control over provisions of the Plan.

        (f)     Severability. If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable, this Agreement shall be deemed to be amended to the extent
necessary to make such provision enforceable, or, if necessary, this Agreement shall be deemed
to be amended to delete the unenforceable provision or portion thereof. In the event any
provision is deleted or amended, the remaining provisions shall remain in full force and effect.
Notwithstanding the foregoing, the parties recognize and agree that this Agreement is to be
interpreted and applied in such manner as to, as nearly as possible, give effect to the parties’
intent to all provisions hereof, including, without limitation, such provisions as may be declared
to be unenforceable.

         (g)    Assignment. No party hereto shall have the right to assign its rights hereunder, in
whole or in part without the prior written consent of the other party (other than to such party’s
affiliates or subsidiaries which shall not require such consent). This Agreement shall be binding
upon and inure to the benefit of the parties’ respective successors and permitted assigns.

        (h)    Modifications. No change, modification, extension, renewal, ratification, waiver,
or rescission of this Agreement or of any of the provisions hereof shall be binding unless it is in
writing and signed by both parties hereto. Further, no waiver or forbearance by either party
hereto with respect to any right granted to such party herein shall operate or be construed to be a
waiver or forbearance of such party’s right to exercise such right in the future.

        (i)    Notices. Notices related to or required under this Agreement must be in writing
and delivered to the below parties (collectively, the “Notice Parties,” and each a “Notice Party”)
at the mailing and/or electronic mail addresses set forth below or to such other mailing and/or
electronic mail address as a Notice Party may designate in writing. Any notice required under this
Agreement will be deemed effective upon delivery to the Notice Party to whom it is addressed.

                 (i) if to Alpha Entertainment LLC:
                            John Brecker
                            410 Park Ave Suite 900
                            New York, NY 10022
                            E-mail: jbrecker@drivetrainllc.com

                    In each case, with copies to:
                            [●]
                            Attn: [●]



                                                 7
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              21 of 30
                                                                    22 of 31


GT Draft 1112/249/2020
                                                                          Subject to FRE 408

                           Email: [●]

                 (ii) if to Plan Administrator:
                           Peter Hurwitz
                           40 Half Moon Lane
                           Irvington, NY 10533
                           E-mail: Alphaplanadministrator@gmail.com

                    In each case, with copies to:
                           Greenberg Traurig, LLP
                           1000 Louisiana St., Suite 1700
                           Houston, TX 77002
                           Attn: Shari L. Heyen
                           Email: heyens@gtlaw.com

        (j)     Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto regarding the subject matter hereof and supersedes any prior agreements (whether
written or oral) between the parties regarding the subject matter hereof. This Agreement may be
executed in any number of counterparts each of which shall be an original, but all of which
together shall constitute one and the same instrument.

                                    [Signature Page Follows]




                                                  8
     Case Case
          3:20-cv-00516-VAB
                20-10940-LSS Document
                              Doc 585 168-7
                                       Filed 12/10/20
                                              Filed 03/11/21
                                                        Page Page
                                                             22 of 30
                                                                   23 of 31


GT Draft 1112/249/2020
                                                                      Subject to FRE 408

        IN WITNESS WHEREOF, the parties hereto have either executed and acknowledged this
Plan Administrator Agreement or have caused it to be executed and acknowledged on their
behalf be their duly authorized officers.




                                            9
       Case Case
            3:20-cv-00516-VAB
                  20-10940-LSS Document
                                Doc 585 168-7
                                         Filed 12/10/20
                                                Filed 03/11/21
                                                          Page Page
                                                               23 of 30
                                                                     24 of 31


GT Draft 1112/249/2020
                                                                  Subject to FRE 408

PLAN ADMINISTRATOR:                                THE DEBTOR

                                                   ALPHA ENTERTAINMENT LLC

__________________________________                 ______________________________

Name: Peter Hurwitz                                Name: John Brecker

                                                   Title: Independent Manager




ACTIVE 53810488v56




                                        10
             Case Case
                  3:20-cv-00516-VAB
                        20-10940-LSS Document
                                      Doc 585 168-7
                                               Filed 12/10/20
                                                      Filed 03/11/21
                                                                Page Page
                                                                     24 of 30
                                                                           25 of 31




                                          EXHIBIT C

                                 Amended Operating Agreement




27436009.2
       Case Case
            3:20-cv-00516-VAB
                  20-10940-LSS Document
                                Doc 585 168-7
                                         Filed 12/10/20
                                                Filed 03/11/21
                                                          Page Page
                                                               25 of 30
                                                                     26 of 31




                              THIRD AMENDED & RESTATED
                                OPERATING AGREEMENT
                                         OF
                              ALPHA ENTERTAINMENT LLC

       THIS THIRD AMENDED AND RESTATED OPERATING AGREEMENT OF
ALPHA ENTERTAINMENT LLC (the “Agreement”) is made effective as of the [__] day of
November 2020, by Peter Hurwitz, solely in his capacity as Plan Administrator (as defined below)
and not in his individual capacity, as the sole member (the “Member”) of Alpha Entertainment
LLC, a Delaware limited liability company (the “Company”), and shall be binding upon such other
individuals and members as may be added pursuant to the terms of this Agreement.

                                           RECITALS

       WHEREAS, the Company operates pursuant to that certain Second Amended and
Restated Operating Agreement, dated as of May 2, 2019 (the “Existing LLC Agreement”); and

       WHEREAS, on April 13, 2020, the Company commenced a voluntary case (the “Chapter
11 Case”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”); and

       WHEREAS, on November 2, 2020, the Company filed with the Bankruptcy Court the 1st
Amended Chapter 11 Plan of Alpha Entertainment LLC [Docket No. 496] (as the same may be
modified, amended or supplemented from time to time, the “Plan”); and

         WHEREAS, pursuant to the Bankruptcy Court’s [Order Confirming the 1st Amended
Chapter 11 Plan of Alpha Entertainment LLC [Docket No. [●]] and the Plan: (i) the limited
liability company interests in the Company held by all existing members immediately prior to the
Effective Date (as defined in the Plan) were cancelled for no consideration and such members
ceased to be members of the Company; (ii) Peter Hurwitz (the “Plan Administrator”) was
appointed to, inter alia, administer the Plan and serve as the sole member and officer of the
Company; and (iii) upon the occurrence of the Effective Date of the Plan, the Plan Administrator
was admitted as the sole member of the Company; and

       WHEREAS, pursuant to Section 10.7 of the Existing LLC Agreement, the Member desires
to amend and restate the Existing LLC Agreement in its entirety on the terms set forth herein.

       NOW, THEREFORE, in consideration of the foregoing Recitals, which are incorporated
by reference herein, the mutual promises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Member does
hereby agree as follows:

        1.     Formation of the Company. By execution of this Agreement, the Member ratifies
and confirms the filing of the certificate of formation (the “Certificate”) with the Secretary of the
State of the State of Delaware for the purpose of forming the Company, effective September 6,
2017, pursuant to the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et seq.
(the “Act”).


YCST01:1340261.1
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              26 of 30
                                                                    27 of 31




        2.      Name of the Company. The name of the company as stated in the Certificate and
the limited liability company governed by this Agreement is “Alpha Entertainment LLC”.

        3.       Purpose. This Company is formed for the object and purpose of, and the nature of
the business to be conducted and promoted by the Company is, engaging in any lawful act or
activity for which limited liability companies may be formed under the Act and engaging in any
and all activities necessary or incidental to the foregoing.

        4.     Registered Office; Registered Agent. The address of the registered office of the
Company in the State of Delaware is [●]. The registered agent for service of process maintained
at such address is [●].

        5.     Units. A member’s interests in the Company (“Units”) shall for all purposes be
personal property. No holder of Units or member shall have any interest in specific Company
assets or property, including assets or property contributed to the Company by such member as a
part of any capital contribution.

        6.     Capital Contributions by the Sole Member. Pursuant to § 18-301(d) of the Act, the
Member has been admitted as a member of the Company without making or being obligated to
make a capital contribution to the Company. The Member shall be issued one hundred (100) Units
in the Company. The Member shall not be obligated to make further capital contributions to the
Company, and all Units issued to the Member shall be nonassessable.

       7.      Capital Accounts. At such times there is more than one member of the Company,
a separate capital account shall be maintained for each member and such capital accounts shall be
maintained in accordance with the provisions of § 704 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations promulgated thereunder.

        8.      Allocation of Profits and Losses. The Company’s profits and losses shall be
allocated among the Member or members in proportion to the number of Units held by each
member. At such times there is more than one member of the Company, it is the intent of the
parties hereto that each member’s distributive share of income, gain, loss, deduction, or credit (or
item thereof) shall be determined and allocated in accordance with this Section 8 to the fullest
extent permitted by §§ 704(b) and (c) of the Code and the Treasury Regulations promulgated
thereunder.

       9.       Distributions. Distributions shall be made to the Member at the times and in the
aggregate amounts determined by the Member or, if more than one member, the members holding
a majority of the Units in the Company. Such distributions shall be allocated among the member
or members in proportion to the number of Units held by each member.

       10.     Management Powers of the Member. The Company shall be managed in all
respects by the Member. The Member shall have the full, exclusive, and absolute right, power,
and authority to manage and control the business of the Company in accordance with the Plan.

       11.     Officers. Natural persons may be appointed as officers of the Company by the
member or members holding a majority of the Units in the Company. Officers may include a
President, a Secretary, a Treasurer, and such other officers as the Member from time to time may
                                                 2
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              27 of 30
                                                                    28 of 31




deem proper. Unless otherwise determined, all officers so designated shall each have such powers
and duties as generally pertain to their respective corresponding offices in a corporation
incorporated under the Delaware General Corporation Law. Any number of titles may be held by
the same person. Each officer shall hold office until his or her successor shall be duly designated
and shall qualify or until his or her death, until he or she shall resign, or until he or she shall have
been removed, either with or without cause, by the Member. The salaries or other compensation,
if any, of the officers and other agents of the Company shall be fixed by the Member. Any
delegation of authority pursuant to this Section 11 may be revoked at any time.

        12.     Dissolution. The Company shall dissolve, and its affairs shall be wound up upon
the first to occur of the following: (a) the unanimous written consent of the Member, or (b) the
entry of a decree of judicial dissolution under § 18-802 of the Act.

       13.     Transferability of Interests. A member may not assign in whole or in part its Units
without the consent of all of the other members and provided that the transferee of such Units shall
be bound by the terms of this Agreement.

     14.    Admission of Additional Members. One or more additional members of the
Company may be admitted to the Company with the unanimous written consent of the Member.

        15.     Creditors of Members. To the fullest extent permitted by law, no creditor of any
member (including, without limitation, any judgment creditor who obtains a charging order with
respect to such member’s interest under § 18-703 of the Act) shall, without the prior written
consent of the Member, be entitled to share in any profits or losses, receive any distribution or
distributions, receive any allocation of income, gain, loss, deduction or credit or similar item or
acquire, possess or exercise any right to participate in the management of the business and affairs
of the Company to which such member was, is, or will be entitled under the Act, this Agreement
or otherwise. No creditor who obtains any interest in or rights with respect to all or any portion of
the interest of a member shall be admitted as member of the Company, or have or acquire any
rights of a member (including, without limitation, any right to participate in the management of
the business and affairs of the Company), unless such creditor is admitted as a substitute member
in accordance with Section 14 of this Agreement.

       16.     Liability of Members. The debts, obligations, and liabilities of the Company,
whether arising in contract, tort, or otherwise, shall be solely the debts, obligations, and liabilities
of the Company, and no member, officer or authorized person shall be obligated personally for
any such debt, obligation, or liability of the Company solely by reason of being a member, officer
or authorized person of the Company.

       17.     Exculpation and Indemnification.

        (a)     Neither the Member nor any officer employee or agent of the Company nor any
employee, representative, agent or Affiliate of the Member (collectively, the “Covered Persons”)
shall, to the fullest extent permitted by law, have any duties (including fiduciary duties) to the
Company or any Member or any other person or entity that is a party to or is otherwise bound by
this Agreement, other than as expressly set forth in this Agreement and the implied contractual
covenant of good faith and fair dealing.

                                                   3
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              28 of 30
                                                                    29 of 31




        (b)     No Covered Person shall, to the fullest extent permitted by law, be liable to the
Company or the Member or any other Person that is a party to or is otherwise bound by this
Agreement, for any loss, damage or claim incurred by reason of any act or omission performed or
omitted by such Covered Person, except for violations of the implied contractual covenant of good
faith and fair dealing.

       (c)     To the fullest extent permitted by applicable law, a Covered Person shall be entitled
to indemnification from the Company for any loss, damage or claim incurred by such Covered
Person by reason of any act or omission performed or omitted by such Covered Person, except that
no Covered Person shall be entitled to be indemnified in respect of any loss, damage or claim
incurred by such Covered Person by reason of such Covered Person’s violation of the implied
contractual covenant of good faith and fair dealing.

         (d)    To the fullest extent permitted by applicable law, expenses (including reasonable
legal fees) incurred by a Covered Person defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final disposition of such claim,
demand, action, suit or proceeding upon receipt by the Company of an undertaking by or on behalf
of the Covered Person to repay such amount if it shall be determined that the Covered Person is
not entitled to be indemnified as authorized in this Section 17.

        (e)      To the fullest extent permitted by applicable law, a Covered Person shall be fully
protected in relying in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company, including information,
opinions, reports or statements as to the value and amount of the assets, liabilities, or any other
facts pertinent to the existence and amount of assets from which distributions to the Member might
properly be paid.

        (f)     To the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to any other Covered Person, to
the fullest extent permitted by applicable law, a Covered Person acting under this Agreement shall
not be liable to the Company or to any other Covered Person for its good faith reliance on the
provisions of this Agreement or any approval or authorization granted by the Company or any
other Covered Person.

        (g)     The provisions of this Agreement, to the extent that they eliminate or restrict the
duties and liabilities of a Covered Person otherwise existing at law or in equity, are agreed by the
Member to replace such other duties and liabilities of such Covered Person to the fullest extent
permitted by applicable law.

      (h)      The foregoing provisions of this Section 17 shall survive any termination of this
Agreement.

       When used in this Section 17, the following terms not otherwise defined herein have the
following meanings:



                                                 4
      Case Case
           3:20-cv-00516-VAB
                 20-10940-LSS Document
                               Doc 585 168-7
                                        Filed 12/10/20
                                               Filed 03/11/21
                                                         Page Page
                                                              29 of 30 of 31




        “Affiliate” means, with respect to any Person, any other Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with such Person.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ownership of voting
securities or general partnership or managing member interests, by contract or otherwise.
“Controlling” and “Controlled” shall have correlative meanings. Without limiting the generality
of the foregoing, a Person shall be deemed to Control any other Person in which it owns, directly
or indirectly, a majority of the ownership interests.

       “Person” means any individual, corporation, partnership, joint venture, limited liability
company, limited partnership, limited liability partnership, association, joint stock company, trust,
unincorporated organization, or other organization, whether or not a legal entity, and any
governmental authority.

        18.    Consents. Any action that may be taken by a member or members at a meeting
may be taken without a meeting if a consent in writing, setting forth the action so taken, is signed
by or on behalf of the member or members holding sufficient Units to authorize or approve such
action at a meeting at which all members were present.

        19.    Amendments. Except as otherwise provided in this Agreement, this Agreement
may be amended only by an affirmative vote of the member or members holding a majority of the
Units in the Company.

       20.     Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of Delaware, without regard to any conflicts of law
provisions thereof that would cause the law of any other jurisdiction to apply.

        21.     Tax Elections. The Member shall have the power to cause the Company to make
all elections required or permitted to be made for income tax purposes. Unless otherwise elected
by the Member, during such time as there is only one member of the Company (1) the Company
shall not be treated as an association or corporation for income tax purposes; (2) the Company
shall be disregarded for federal and state income tax purposes; and (3) the income, gain, loss, and
deductions of the Company shall be treated as the income, gain, loss, and deduction of the member
as provided in Treas. Reg. § 301.7701-2(c)(2).


                                     [Signature Page Follows]




                                                 5
     Case Case
          3:20-cv-00516-VAB
                20-10940-LSS Document
                              Doc 585 168-7
                                       Filed 12/10/20
                                              Filed 03/11/21
                                                        Page Page
                                                             30 of 30
                                                                   31 of 31




       IN WITNESS WHEREOF, the undersigned has made this Agreement effective as of the
date and year first above written.



                                            SOLE MEMBER:



                                            __________________________________________
                                            PETER HURWITZ, solely in his capacity as Plan
                                            Administrator and not in his individual capacity




                    Alpha Entertainment LLC – Signature Page to LLC Agreement
